DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 17 May 2021.
Claims 1 and 9 have been amended and are hereby entered.
Claims 1-12 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contains recitation of “at least one hardware processor connected to said at least one medical sensor and said at least one display, and adapted to: … identify a second medication as more suitable for a patient than a first medication in response to the first medication being associated with a matching sequence and the second medication not being associated with any matching sequences”, for which no support appears in the specification.  A search of the specification for the term “suitable” with respect to medications yields only para. [0027], which states: “For example, it may be of interest to identify when an increase in a blood pressure value occurs immediately after a decrease in blood pressure value following administration of a first medication, but not following administration of a second medication. In this example, when these patterns are identified in the one patient a physician may identify that the second medication is more suitable for one patient. Alternately, when these patterns are identified in more than one patient the physician may identify that the second medication is more suitable for a plurality of patients”.  (Emphasis Examiner).  The specification as originally filed discloses that a physician may identify a second medication as being more suitable for a patient, but does not provide support for this limitation of identifying a second (more suitable) medication as being performed by a computer as recited in Claim 1, nor does it describe how to program a computer to perform the function of identifying a second medication that is more suitable for a patient. 
Examiner prospectively notes that while Claim 9 contains analogous limitations to Claim 1, claim 9 does not recite the steps as being performed by a computer. The broadest 
Dependent claims 2-8 inherit the deficiencies of their parent claim and are subsequently rejected. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "more suitable" in claims 1 and 9 is a relative term which renders the claim indefinite.  The term "more suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Dependent claims 2-8, 10-12 inherit the deficiencies of their respective parent claim and are subsequently rejected. 


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a system (claims 1-8) and method (claims 9-12). (Step 1: Yes)  
These steps of independent claim 1, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for the recitation of generic computer components. That is, but for the recitation of “at least one hardware processor connected to said at least one medical sensor and said at least one display, and adapted to” language, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “at least one hardware processor connected to said at least one medical sensor and said at least one display, and adapted to” (Claim 1) language, identify a target sequence of target events in said plurality of events, wherein the target sequence comprises a first target event followed by a second target event, the first target event comprising an administration of a medication and the second target event comprising a medical occurrence, in the context of this claim encompasses an individual looking at data to detect a specific sequence of events comprised of administration of a medication and a medical occurrence.  Similarly, but for recitation of generic computer components, identify in said plurality of events a plurality of matching sequences, each comprising a the first target event followed by the second target event, in the context of this claim under its broadest reasonable interpretation, encompasses an individual looking at data corresponding to a plurality of events, and comparing it to a criterion of a target sequence to find a matching sequence consisting of ordered first and second target events.  Similarly, but for the recitation of generic computer components, the limitation of augment each of said plurality of matching sequences with some temporally related events of said plurality of events, as drafted, is a process that, under its cluster said plurality of augmented matching sequences in a plurality of event clusters according to a temporal distribution of event…, as drafted, is a process that, under its broadest reasonable interpretation, could be performed by an individual who creates clusters of matching sequences according to a time distribution of events comprised of particular time durations.  The limitation identifying a second medication as more suitable for a patient than a first medication in response to the first medication being associated with a matching sequence and the second medication not being associated with any matching sequences, under its broadest reasonable interpretation in the context of the claim, involves an individual performing a data comparison of two medications to determine that one is associated with a particular sequence and the other is not, and selecting a medication that is not associated with the matching sequence.  If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual using a computer to follow a set of instructions to obtain sensor data, augment with temporally related events, and cluster the data.  See MPEP 2106.04(a)(2). Therefore, Claim 1 encompasses the abstract idea “Methods of Organizing Human Activity”.  Claim 9 contains the same limitations as Claim 1, but does not include recitation of generic computer components; therefore these limitations of Claim 9 are purely methods of organizing human activity for the same rationale as given above.  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims 2-8 and 10-12 inherit the limitations that recite an abstract idea due to their dependency on Claim 1 and Claim 9, respectively, under Step 2A – Prong 1. Given the broadest reasonable interpretation of the dependent claims, these claims recite further limitations which further narrow or define the abstract idea embodied in the claims, and are also directed towards the abstract idea of organizing human activity through the use of generic computer components.  Claim 2 recites the limitations of assigning a time sequence of each occurrence to each augmented matching sequence, which involves an individual looking at the obtained data and assigning a time sequence; computing a relative time of occurrence, relative to said sequence time of occurrence of plurality of augmented matching sequences, which involves an individual performing calculations; sorting said matching sequence’s plurality of events into plurality of time intervals according to relative time of occurrence, which involves an individual looking at data and sorting them by time interval; and clustering the plurality of augmented matching sequences into a plurality of event clusters according to a predefined similar test, which involves an individual grouping data according to predetermined rules.  Claim 11 recites the limitations of receiving an instruction from a user to expand one of said plurality of event clusters, which involves one individual providing instructions to a second individual to expand a data set, and displaying some more of said plurality of events of at least one of said plurality of event clusters, which involves an individual creating a display to show additional of the plurality of events. 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “at least one hardware processor connected to said medical sensor and said at least one display, and adapted to” and “at least one display” amounts to invoking computers as a tool to 
add insignificant extra-solution activity to the abstract idea (such as recitation of   at least one medical sensor configured to monitor one or more patients and output a plurality of sensor measurements and receiving a plurality of events with a time of occurrence, comprising a plurality of sensor measurements and a plurality of external events pertaining to said one or more patients and received from an external database amounts to mere data gathering; display on said at least one display a visual representation of said plurality of event clusters according to a predefined set of similarity criteria amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 7, 8, 11, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3, 4, 5, 6, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a plurality of events comprising a plurality of sensor measurements and outputting information to a display, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 and 8, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields; Claim 2, computing a relative time of occurrence relative to said sequence time of occurrence of plurality of augmented matching sequences, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); Claim 8, executing an EMR management system for storing a plurality of events comprising one or more sensor measurements, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-8 and 10-12
For the reasons stated, Claims 1-12 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

101 Rejections
Applicant’s arguments regarding 101 Rejection have been fully considered but are not persuasive. 
On bottom of page 7/top of page 8, Applicant summarizes and traverses 101 rejections in NFOA and respectfully disagrees with Examiner’s position that the claims are directed to the abstract idea of organizing methods of human activity. 
On page 8, Applicant cites to the Updated Guidance and argues “not all methods of organizing human activity are abstract ideas” and further, that “this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to be expanded beyond these enumerated subgroupings except in rare circumstances as explained in Section III(C) of the 2019 PEG”. Applicant asserts that the present claims as recited are not directed to any of the aforementioned categories, but rather, to a “system and method for managing medical events in part according to temporal similarities between event sequences”.  See 101 section above; the abstract idea is directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. 

At bottom of page 9, Applicant cites to specification [0045] and asserts that binning sequences in the manner described can improve event saliency, and argues that the amendment to claims 1 and 9 integrates the claims into a practical application. Regarding the new limitation “identify a second medication as more suitable than a first medication…”, Examiner respectfully disagrees that this integrates the judicial exception into a practical application, as the claim merely represents presentation of data (a second medication) and does not include determining and actually delivering a particular treatment (see MPEP 2106.04(d)(2)). 
At bottom of page 10-top of page 11, Applicant cites to [0027] of instant specification and asserts, “the present system and method offers an improvement over conventional approaches that do not account for these temporally similarities”. Examiner respectfully disagrees; the claimed invention represents an improvement to the abstract idea itself and is not an improvement to the technological environment to which the claim is confined (a computer), nor does it improve another technological field itself. 	
	For the reasons described above, the 101 Rejection is maintained.  

103 Rejections
Applicant’s arguments have been fully considered, and are persuasive.  In particular, Applicant’s arguments with respect to the limitations “cluster said plurality of augmented matching sequences in a plurality of event clusters according to a temporal distribution of events of each augmented matching sequence in a plurality of time intervals according to an event's time of occurrence relative to a time of occurrence of said matching sequence” and “wherein the 



CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3626